Citation Nr: 0947085	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-36 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating based on the need for 
convalescence following a procedure performed on February 3, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

The veteran's total revision of his service-connected right 
total hip arthroplasty, performed on February 3, 2005, is 
equivalent to a hip replacement.


CONCLUSION OF LAW

The criteria for a total evaluation for one year following 
right hip replacement have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5054 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants a one-year temporary total 
rating for the service-connected right total hip 
arthroplasty.  As such, no discussion of VA's duty to notify 
and assist is necessary.

The medical evidence shows that on February 3, 2005, the 
Veteran underwent a total revision of his service-connected 
right total hip arthroplasty, following a right femur 
fracture the previous month.  Based on the medical evidence, 
the Board concludes that this procedure is equivalent to a 
total right hip replacement, and as such, a total evaluation 
for one year following implantation of the prosthesis under 
Diagnostic Code 5054 is warranted.


ORDER


Subject to the law and regulations governing payment of 
monetary benefits, a total evaluation for one year following 
right hip replacement performed on February 3, 2005, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


